Filed 5/1/13 P. v. Medina CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B242226

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. TA117707)
         v.

JORGE MEDINA,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County. Eleanor
J. Hunter, Judge. Affirmed.
                                                         ______
         Matthew Alger, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                                         ______
       An information, filed on August 9, 2011, charged Jorge Medina with one count of
murder (Pen. Code, § 187, subd. (a))1 and one count of attempted murder (§§ 664, 187,
subd. (a)). The information specially alleged as to both counts that, while committing the
offenses, Medina personally and intentionally discharged a firearm within the meaning of
section 12022.53.
       According to the evidence presented by the People at trial, Medina’s friend, Victor
Ayala, dated a woman for approximately four years and had two children with her.
When Ayala and the woman broke up, she started dating another man. On April 17,
2011, a friend drove Medina and Ayala to the area where they believed they would find
the new boyfriend. Medina was in the front passenger seat, and Ayala was in the back
seat. They planned to shoot the new boyfriend. Medina agreed to do the shooting.
While in the area, they saw several men standing outside an apartment building, one who
had taken Medina’s cellular telephone a month earlier. After his friend circled the block,
Medina fired five shots. Jesus De la Cruz, the man who had taken Medina’s cellular
telephone, died of a gunshot wound to the chest. Jesse Herrera, who ran when he saw a
gun pointed at him, suffered a gunshot wound to his foot. Medina did not present any
evidence in defense.
       The jury convicted Medina of the first degree murder of De la Cruz and the
willful, deliberate and premeditated attempted murder of Herrera. It found true the
firearm use enhancements under section 12022.53. The trial court sentenced Medina to
state prison for 82 years to life, consisting of 25 years to life for the first degree murder,
plus 25 years to life for the section 12022.53, subdivision (d), enhancement, and a
consecutive term of seven years to life for the willful, deliberate and premeditated
attempted murder, plus 25 years to life for the section 12022.53, subdivision (d),
enhancement. As to both counts, the court stayed imposition of the additional firearm use
enhancements under section 12022.53, subdivisions (b) and (c).



1
       Statutory references are to the Penal Code.

                                               2
       We appointed counsel to represent Medina in the matter. After examining the
record, counsel filed a Wende brief raising no issues on appeal and requesting that
we independently review the record. (People v. Wende (1979) 25 Cal.3d 436.)
On December 27, 2012, we directed appointed counsel to immediately send the record on
this appeal and a copy of the opening brief to Medina and notified Medina that he had
30 days to submit by letter or brief any ground of appeal, contention or argument he
wished us to consider. We did not receive a response.
       We have reviewed the entire record on appeal. The evidence presented at trial
is sufficient to support Medina’s convictions. (See People v. Johnson (1980) 26 Cal.3d
557, 578.) Based on our analysis of the record, we are satisfied that Medina’s appointed
counsel on appeal has fully complied with his responsibilities and that no arguable
appellate issue exists. (People v. Wende, supra, 25 Cal.3d at p. 441; People v. Kelly
(2006) 40 Cal.4th 106, 110.)
                                     DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.




                                                 ROTHSCHILD, Acting P. J.
We concur:



              CHANEY, J.



              JOHNSON, J.




                                            3